COURT OF APPEALS FOR THE
                     FIRST DISTRICT OF TEXAS AT HOUSTON

                              MEMORANDUM ORDER

Appellate case name: Talawrence Donyea Tennell v. The State of Texas

Appellate case number: 01-17-00571-CR

Trial court case number: 15-01993-CRF-85

Trial court:          85th District Court of Brazos County

This Court issued a memorandum opinion in this appeal on December 31, 2018,
affirming the judgment of conviction. The Texas Court of Criminal Appeals
granted Appellant’s petition for discretionary review and issued an opinion
vacating this Court’s judgment and remanding the case for this Court to address the
following three issues:

      (1) whether appellant forfeited his hearsay claim and, if not, then; (2)
      whether [State’s Exhibit 137, a medical intake form] constitutes
      “matters observed by law enforcement personnel” under Rule [of
      Evidence] 803(8), and if so, then (3) whether, under Cole [v. State,
      839 S.W.2d 798 (Tex. Crim. App. 1990)], the exhibit would still be
      admissible as a business record under [Rule] 803(6) or as a medical
      record under [Rule] 803(4).

Tennell v. State, PD-0120-19, 2019 WL 2612743, at *2 (Tex. Crim. App. June 26,
2019).

Appellant has filed a motion to set briefing deadlines on remand, requesting that he
be permitted to file a brief to address the three specific issues that the Court of
Appeals has remanded to this Court and asking for briefing deadlines.


                                         1
Appellant’s motion to set briefing deadlines on remand is granted, and the
following briefing deadlines are set:

      (1) any additional briefing filed by Appellant, addressing the remanded
      issues, must be filed with this Court within 21 days from the date of this
      order, and

      (2) any responsive briefing filed by the State must be filed within 21 days of
      the date that Appellant files his brief.

Appellant also requests that the appeal be set for oral argument. Appellant’s
request for oral argument will be determined after the additional briefing, if any, is
filed.

      It is so ORDERED.

Judge’s signature:          /s/ Richard Hightower
                            Acting individually


Date: December 31, 2019




                                          2